 
AMENDMENT NO. 1 TO PURCHASE AGREEMENT
 
THIS AMENDMENT NO. 1 TO PURCHASE AGREEMENT is made as of November 24, 2009 (this
“Amendment”) between GRANT THORNTON LIMITED in its capacity as interim receiver
and receiver and manager of EGC Holdings Ltd. and not in its personal capacity
(“Receiver”), and CENTURY CASINOS EUROPE GMBH (“Purchaser”).
 
WHEREAS:
 
A.           Receiver and Purchaser are parties to a Purchase Agreement made as
of November 6, 2009 (the “Purchase Agreement”).
 
B.           Receiver and Purchaser desire to amend the Purchase Agreement as
hereinafter set forth.
 
IN CONSIDERATION of the mutual agreements in this Amendment, Receiver and
Purchaser agree as follows:
 
1.            The first sentence of the last paragraph of Section 19.1 of the
Purchase Agreement is hereby amended to read in full as follows:
 
Any such notice, direction, request or other communication will be deemed to
have been given or made on the date on which it was delivered or, in the case of
fax or email, (i) on the day it was transmitted if faxed or emailed on a
Business Day between the hours of 9 am and 5 pm (local time for the receiving
party) and (ii) otherwise, on the next Business Day after receipt of
transmission.
 
2.           The Purchase Agreement as amended hereby shall continue in full
force and effect.
 
IN WITNESS WHEREOF the parties have executed this Amendment effective as of the
day and year first above written notwithstanding the date of execution.


 
GRANT THORNTON LIMITED in its capacity as interim receiver and receiver and
manager of EGC Holdings Ltd., and not in its personal capacity
 
CENTURY CASINOS EUROPE GMBH
Per:
/s/ Mark Wentzell  
Per:
/s/ Larry Hannappel  
Authorized Signatory
   
Authorized Signatory
  Mark Wentzell     Larry Hannappel   
Name
   
Name
  Senior Vice President     Authorized Signatory     
Title
   
Title
  24 November 2009     24 November 2009   
Date of Execution
   
Date of Execution

 



 
 

--------------------------------------------------------------------------------

 

 
Each of the undersigned (i) acknowledges the terms of the foregoing Amendment
and (ii) confirms that such party is not released from its obligations under the
Purchase Agreement as a result thereof.
 


FASKEN MARTINEAU DUMOULIN LLP
 


 
Per:
/s/ Kibben Jackson  
Authorized Signatory
  Kibben Jackson  
Name
  Partner  
Title
  24 November 2009  
Date of Execution



 
 


FORTRESS CREDIT CORP., as Agent for Fortress Credit Opportunities I LP and
Fortress Credit Funding II LP
 
 
 
By:
/s/ Marc Furstein  
 
Name Marc Furstein  
 
Title Chief Operating Officer  
 
Date of Execution  24 November 2009  
 
